                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-417-MOC-DCK

 WILLIS TOWERS WATSON SOUTHEAST,                       )
 INC.,                                                 )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )         ORDER
                                                       )
 ALLIANT INSURANCE SERVICES, INC., et                  )
 al.,                                                  )
                                                       )
                Defendants.                            )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 18) filed by Matthew S. DeAntonio, concerning Gary B.

Eidelman, on August 13, 2021. Gary B. Eidelman seeks to appear as counsel pro hac vice for

Plaintiff. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 18) is GRANTED. Gary B.

Eidelman is hereby admitted pro hac vice to represent Plaintiff.

         SO ORDERED.
                                       Signed: August 13, 2021




      Case 3:21-cv-00417-MOC-DCK Document 19 Filed 08/13/21 Page 1 of 1
